Lamar, J.
From an examination of the charge as a whole it is evident that the jury could not possibly have understood the court to instruct them that the master was an insurer, or bound to furnish and keep an absolutely safe place in which the servant was to work. On the contrary he clearly, explicitly, and pointedly charged that the plaintiff could not recover if the hatch-tender was present when the heavy object was thrown into the hold,; nor if the hatch-tender had negligently or voluntarily abandoned his post of duty so as not to be in a position to warn the plaintiff when the trucks were thrown into the opening. Taken .in its context, the instruction as to the duty of the master to keep the place safe meant that it could not appoint a hatch-tender and then order him away. As a whole the charge was an admirable presentation of the law contained in the Civil Code, §§ 2611, 2612, in its application to the facts under investigation. There was np error in the charge; and the evidence being sufficient to sustain the verdict, the judgment is Affirmed.

All the Justices concur.